       Case 1:20-cv-10794-LTS-SDA Document 14 Filed 04/09/21 Page 1 of 1




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007
                                  ϰͬϵͬϮϬϮϭ

                                                     April 8, 2021



BY ECF                                          ZĞƋƵĞƐƚ'ZEd͘^KKZZ͘
                                                ĂƚĞĚ͗Ɖƌŝůϵ͕ϮϬϮϭ
Honorable Stewart D. Aaron
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                              Re: Richard Lonecke v. Comm’r of Soc. Sec.
                                  20 Civ. 10794 (LTS) (SDA)

Dear Judge Aaron:

         This office represents the defendant Commissioner of Social Security in the above-
referenced case. Pursuant to the schedule in this case, the administrative record is due on April
13, 2021. We write respectfully to request, with the consent of plaintiff’s counsel, that the time
to file the record be extended for 60 days, until June 14, 2021. The reason for this request is the
Social Security Administration needs more time to prepare the record due to telecommuting and
other workplace changes in response to the pandemic. No prior adjournment has been requested
in this matter. We appreciate the Court’s consideration of this request.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              United States Attorney


                                      By:             s/ Susan D. Baird
                                              SUSAN D. BAIRD
                                              Assistant United States Attorney
                                              tel. (212) 637-2713
                                              Susan.Baird@usdoj.gov


cc:    Charles E. Binder, Esq.
